Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s election. Claims 1-20 are pending. Applicant’s election without traverse of claims 1-8 in the reply filed on June 29, 2022 is acknowledged. Claims 9-20 are withdrawn from consideration due to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hahnle (US 4,257,942)
Hahnle teaches dyeing fabrics, which meets the claimed limitation of passing through a dye bath, with a dye composition comprising 320 parts lignin sulfonic acid sodium salt in 1600 total parts solution (320/1600*100=20%) to produce a dyed fabric. Accordingly the teachings of Hahnle are sufficient to anticipate the material limitations of the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (CN 104830098) as evidenced by Lin (US 4,184,845).
Xiong teaches dyeing fabrics with water soluble dyes and sodium lignosulphonate (lignin) in 23-30 parts to increase coloring speed of the fabric, improve work efficiency of the dyeing, reduce the amount of waste, dye, pollution and cost as well as make the process more environmentally friendly  (abstract). Xiong teaches 25-30 parts water soluble dye, 0.15-0.2 parts cationic surfactant, 1-1.5 parts anionic surfactant, 1-1.5 parts leveling agent, 25-30 parts dispersant and 20-25 parts aqueous solution (page 2, paragraph 4). Selecting a composition  with 30 parts water soluble dye, 0.2 parts cationic surfactant, 1.5 parts anionic surfactant, 1.5 parts leveling agent, 30 parts dispersant and 25 parts aqueous solution gives 30% lignosulfonate. Xiong teaches dyeing in a dyeing tank which meets the claimed limitation of passing through a dyebath such as the fabric picks up lignin to dye the fabric (page 2, paragraph 3). 
Lin provides evidence teaches that lignin and lignin sulphonates applied to cotton fabrics in concentrations of 4% apply a staining color to the fabric (column 6-8, example 2-3, Table II/III/IV untreated).
Xiong does not tech the claimed percentages in a single embodiment but the claimed percentages can be arrived at by selecting from the teachings of Xiong.
It would have been obvious to one of ordinary skill in  the art at the time the invention was made to select adding 30% lignin to the dye composition as Xiong teaches this percentage in the ranges disclosed for a method of dyeing that has the beneficial effects of making the coloring speed of the fabric dyeing fast, improving the dyeing work and efficiency, reducing dye usage and waste, lessening pollution, lower dyeing costs, and providing a more environmentally friendly process. Air drying after dyeing is obvious as the water from the composition would evaporate. 


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gamblin (US 5,593,459).
Gamblin teaches dyeign fabrics in solutions of dyes and surfactants such as lignin sulfonates which also color the fabric (column 5, lines 43-60; column 6, lines 33-40). Gamblin teaches the surfactants in aqueous baths increase solubilization of cationic dyes and yield wash fast dyeings (column 5, lines 47-60). Gamblin teaches using the surfactants in excess on a mole per mole basis to the dye (column 6, lines 1-5) and teaches surfactant concentration can be optimized to cause solubilization of the dye (column 2, lines 13-23; column 6). Gamblin teaches drying after dyeing (column 12, lines 30-40).
Gamblin does not teach the claimed concentration of lignin.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Gamblin by selecting the claimed amounts of lignin as Gamblin teaches it is within routine skill in the art to adjust the concentration of surfactant to a level where the dye is solubilized and in an amount in excess of the dye on a mole to mole ratio. Gamblin teaches the surfactant concentration is a result effective variable that impacts solubilization of the dyes and results in wash fast even dyeings. 


Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koshida (US 5,061,290) in view of Putzar (US 4,300,900) as evidenced by Lin (US 4,184,845).
Koshida  teaches dyeing cotton with dye compositions comprising 1-5% of the vat dye indigo dye particles comprising lignin dispersants (column 2, lines 39-43; column 3, lines 1-10) followed by passing the fabric through the dye, squeezing out extra dyebath liquid and air oxidizing and repeating the steps up to 10 times (Column 3, lines 40-66). These steps meet the claimed limitation of dips into the dyebath. Koshida teaches treating the dyed fabrics by washing which would remove impurities prior to dyeing, which meets the claimed limitation of preparing the fabric for dyeing before passing the fabric through the first dyebath  and drying the fabric after dyeing(example 1). 
Koshida does not teach the concentration of the lignin.
Putzar teaches dye compositions using vat dyes (column 2, lines 13-24) advantageously comprise 1-30% anionic dispersing agents such as lignin sulphonates (column 2, lines 30-35,60-65, claim 15). Putzar teaches these dye liquors are effective for dyeing cotton and cellulosic textiles (column 4, lines 40-45; column 5, lines 10-15).
Lin provides evidence teaches that lignin and lignin sulphonates applied to cotton fabrics in concentrations of 4% apply a staining color to the fabric (column 6-8, example 2-3, Table II/III/IV untreated).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Koshida by using 10-30% lignin sulfonate dispersing agent because Putzar teaches 10-30% anionic dispersing agent such as lignin sulphonates are effective dispersers for vat dyes in liquid preparations for dyeing cellulosic fabrics such as cotton because they provide the liquid dye preparation with higher storage stability.  Lin provides evidence the lignin sulphonate would dye the fiber.
Regarding the 90 to 100% pick up range, it would be obvious to one of ordinary skill in the art at the time the invention was made to maximize the lignin pick up to 90-100% as it is desired to have the fabric pick up as much of the dye liquor as possible and since the lignin keeps the dye evenly dispersed, it is essential for the lignin to be absorbed onto the fabric along with the indigo to prevent clumping and uneven dyeing of the fabric.  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Koshida (US 5,061,290) in view of Putzar (US 4,300,900) as evidenced by Lin (US 4,184,845).and further in view of Fields (US 3,457,022).
Koshida, Putzar and Lin are relied upon as set forth above. 
Koshida, Putzar and Lin do not teach second dye baths comprising binders.
Fields teaches in indigo dyeing it is advantageous to use a continuous dyeing systems with multiple dye baths wherein the fabric is passed through the multiple baths and baths containing softeners are present at the end of the dyeing (column 3, lines 1-20; column 4, lines 30-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Koshida, Putzar and Lin by using multiple dye baths with softener present in the second dye bath as Fields teaches this is an effective continuous method of dyeing cotton fibers with indigo dyes to allow for substantial increased penetration of the dye into the core of the cotton.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sieber (US 2006/0042029) teaches dyebaths comprising lignin sulfonates and dyes for coloring fabric (paragraph 0051-0054,0059).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761